Citation Nr: 1621010	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-20 726	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to November 1979, and had subsequent service in the Reserves, to include a period of active duty for training (ACDUTRA) from June 2, 1991, to June 28, 1991. 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, confirmed and continued a previously denied service connection claim for hypertension.

In January 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records (STR) covering the Veteran's period of active duty from 1975 to 1979 do not show any hypertensive complaints, treatment, and/or diagnoses. 

The first evidence of hypertension is recorded in an October 1989 STR, which reflects that the Veteran had been prescribed anti-hypertensive medication for six months.  Impression was hypertension, controlled.

In concluding that the Veteran's pre-existing hypertension was not aggravated or permanently worsened by a June 1991 Achilles injury during ACDUTRA service, the June 2015 examiner reasoned that pain can cause a transient increase in blood pressure, and thus, opined that the Veteran's Achilles trauma caused his blood pressure reading of 148/117.  The examiner further explained that a couple of days after his Achilles injury, when the injury was healing, the Veteran's blood pressure was noted as 132/66.  However, the examiner did not refer to readings of 148/100 on June 21, 1991, 148/104 on June 24, 1991, and 136/96 on June 28, 1991 and indicate whether these elevated readings represented a chronic increase in hypertension beyond any natural progress.  Additionally in July 1991, a month after his discharge from ACDUTRA service, the Veteran's blood pressure reading was 148/110, and 130/100 in August 1991.  The examiner should discuss these findings when rendering an opinion.  Accordingly, a remand is necessary to obtain an addendum to the opinion as to whether the Veteran's pre-existing hypertension was aggravated by his ADUCTRA service.  

Additionally, the AOJ should obtain any relevant, ongoing VA treatment records dated from March 2015 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records dated since March 2015.

2.  Return the claims file, including a copy of this remand, to the VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The examiner should determine whether the Veteran's pre-existing hypertension was aggravated (permanently worsened beyond its natural progression) by the period of ACDUTRA service.  In providing his/her opinion, the examiner must discuss the June 19, 1991, Achilles injury, as well as elevated blood pressure readings following the injury, to include readings of 148/100 on June 21, 1991, 148/104 on June 24, 1991, and 136/96 on June 28, 1991.  In addition, the physician should also comment on the blood pressure readings shortly after his ACDUTRA service, to include 148/110 in July 1991, and 130/100 in August 1991. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

